 `MERVIN-WAV1 "CLIP'COMPANY,f NC.157from nonprofessionals,and as there has been no bargaining for eilhu,igroup -during the past 3 year's, we find; tinder- the citcu lstances ofthis.case,-that there is sufficient divergence between; the interests ofthe -draftsmen and the other technical employees, on the one -hand,and the professional employees, on the other, to warrant- establishinga separateunit of the former.-We- therefore find that the followingemployees of the Employer constitute a unit -appropriate- for the pur-'poses of collective bargaining within themeaning ofSection 9 (b).,of the Act : ..-All, class A draft'men, ,class ,B draftsmen,, drafting, squad_leaders,billers;'blueprinter-s, draftingroom trainees,employed in the drafting'room of the Employer's Milwaukee, Wisconsin, plant, including regu=lar part-time employees, but excluding class'A engineers,class B-engi-neers, engineering trainees,office employees,salesmen, shop employees,and supervisors 'as defined in the Act .4[Text- of. Direction of Election omitted from publication.]' -A The unit description conforms+snbstantially to that-of the nonprofessional votinggroup designated by the Board"inthe-prior- case.,Mervin Wave Clip Company, Inc.and,Retail,Wholesale & De-partnient Store Union,,C. I. ®., Petitioner.Case, No. 3RC 1565.September-22,1955DECISION AND ORDERUpon a petition-duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing- was held before William J. Cavers, hearingofficer.The hearing officer's rulings made at the hearing are freefromprejudicialerror and are hereby afliirnied.The Employer is engaged in commerce within the meaning of theNationalLabor Relations Act.--The labor organizations involved claim to represent certain em--ployees of the Employer.-"Upon the entire record in this case,the Board-finds that no questionof representation exists concerning the -representation of employeesof the Employer,within the meaning of Section 9(c) (1) and Section2 (6) and(7) of the Act for the following reasons: - 'The petition.in this.case was filed June 24, 1955.Petitioner on thesame day mailed to the Employer a letter requesting recognition for aproduction and maintenance unit.Earlier,in April or May 1955, the Intervenor,District 50, UnitedMineWorkers of America, Local 13736,requested recognition of the114 NLRB No. 39. 158DECISIONS OF NATIONAL LABOR RELATIONS- BOARDEmployer for that unit.Based upon its claim, an election was heldon June 2 by the New York State Mediation Board, in which electionthe Intervenor was successful.Out of 34 votes cast, the tally was 18for the Union.The tally sheet indicates that 47 employees wereeligible to vote.After the election the Employer and the Intervenor entered intocontract negotiations, which were based upon an existing contract be-tween the Intervenor and the Employer's parent corporation coveringemployees of another plant.On June 22, this, "form" contract, withink changes, was agreed to by both parties and initialed by the Em-ployer.On June 23, it was typed in full and signed by the Em-ployer's president and by its assistant secretary.Two witnesses forthe Intervenor, the District 50 regional director and its represent-ative, testified at the hearing that they signed the typewritten contractthat same afternoon, the 23d, the representative having first obtainedemployee ratification at an informal meeting of employees held inback of the plant.The signatures of the District 50 president in Wash-ington, and of the two employee signers, were obtained thereafter, theexact date not being clear.Testimony by- the Employer's presidentvaried to the extent that he indicated that the Intervenor's represent-ative waited until June 29 to pick up the contract for signature; buthe also testified that on the 23d the Intervenor's representative de-livered to him a letter concerning dues checkoff and enclosing 27 signedcheckoff authorization cards.Both the Employer and the Intervenorurge the contract as a bar to this petition.In this case it appears that only the ministerial act by the Intervenorof procuring all, or part, of the signatures on its behalf remained tobe done when the petition was filed.The record shows that the con-tract,which was the direct result of an election held under Stateauspices, had been signed by the Employer, ratified by the employees,and put into effect by the submission of dues checkoff cards by theIntervenor.In these circumstances we do not believe that stabilityin labor relations will be served by a redetermination -of bargainingrepresentatives at this time.'Accordingly, we find that the currentcontract of the Employer and Intervenor is a bar to this proceedingand we shall therefore dismiss the petition herein.[The Board dismissed the petition.]ACTING CHAIRMAN RODGERS took no part in the consideration of theabove Decision and Order.3SeeNatona Mills, Inc.,112 NLRB 236.